Exhibit 99.1 Mazor Robotics Inc. 189 South Orange Ave. Suite 1850 Orlando, FL 32801 Toll Free:1 (800) 80 - MAZOR usa@MazorRobotics.com Mazor Robotics Ltd. PO Box 3104, 7 HaEshel St. Caesarea Park South 38900, Israel Tel: +-7100 Fax: +-7111 info@mazorrobotics.com Mazor Robotics GmbH Borkstraße 10 48163 Münster, Germany Tel: +49 Fax: +49 Germany@MazorRobotics.com Mazor Robotics to Report Fourth Quarter and Full Year 2013 Financial Results on February 25, 2014 CAESAREA, Israel, January30, 2014 – Mazor Robotics Ltd. (TASE:MZOR; NASDAQGM: MZOR), a developer of innovative surgical robots and complementary products, announced today that it will report financial results for the fourth quarter and year ended December 31, 2013, before the U.S. markets open on Tuesday, February 25, 2014. The company will host a conference call to discuss these results on Tuesday, February 25, 2014, at 8:30 AM ET (3:30 PM IST).Investors within the United States interested in participating are invited to call 877-941-0844 and reference the Conference ID: 466572.Participants in Israel can use the toll free dial-in number 1809-21-4368 and reference the same Conference ID number.All other international participants can use the dial-in number 1-480-629-9765, using the same Conference ID. A replay of the event will be available for two weeks following the conclusion of the call. To access the replay, callers in the United States can call 1-800-406-7325 and reference the Replay Access Code: 4665722. All international callers can dial 1-30-590-3030, using the same Replay Access Code. To access the webcast, please visit www.mazorrobotics.com, click ‘Investors.’ About Mazor Mazor Robotics is dedicated to the development and marketing of innovative surgical robots and complementary products that provide a safer surgical environment for patients, surgeons, and operating room staff. Mazor Robotics’ flagship product, Renaissance™, is a state-of-the-art surgical robotic system that enables surgeons to conduct spine surgeries in an accurate and secure manner. Mazor Robotics systems have been successfully used in the placement of over 35,000 implants worldwide. Numerous peer-reviewed publications and presentations at leading scientific conferences have validated the accuracy, usability, and clinical advantages of Mazor Robotics technology.For more information, the content of which is not part of this press release, please visit www.mazorrobotics.com. U.S. Contacts: EVC Group Michael Polyviou/Robert Jones - Investors mpolyviou@evcgroup.com; bjones@evcgroup.com 212/850-6020; 646/201-5447 John Carter – Media jcarter@evcgroup.com(212) 850-6021
